 1
 2                                                                  JS-6
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9
                               CENTRAL DISTRICT OF CALIFORNIA
10
11   MEMORY TECHNOLOGIES, LLC,                    Case No. 8:18-cv-00171-JLS-JDE
12   a Nevada company,
                                                  ORDER OF DISMISSAL WITH
13                         Plaintiff,             PREJUDICE
14           vs.
15   KINGSTON TECHNOLOGY
16   CORPORATION, a California corporation,
     KINGSTON TECHNOLOGY COMPANY,
17   INC. a Delaware corporation,
18                         Defendants.
19
20
21
22
23
24
25
26
27
28
     Order of Dismissal With Prejudice                      Case No. 18-cv-00171-JLS-JDE
                                                                          4825-8366-8380.v1
 1            The Parties have stipulated to the dismissal of this action because the Parties
 2    have reached a settlement of all outstanding issues in this action [Doc. No. 70].
 3            Accordingly, IT IS ORDERED AS FOLLOWS:
 4            The Stipulation is approved. The entire action is hereby dismissed with
 5    prejudice.
 6
      Dated: September 4, 2019                JOSEPHINE L. STATON
 7
                                               Judge Josephine L. Staton
 8                                             United States District Court
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Order of Dismissal With Prejudice            1                  Case No. 18-cv-00171-JLS-JDE

                                                                                   4825-8366-8380.v1
